Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,452,586. Although the claims at issue are not identical, they are not patentably distinct as shown below (only claim 1 is shown below, but the additional independent claims match claim 1 in scope). While the scope is not identical, the limitation differences are extremely minor, with the primary change being changing “N messages” to “messages” and changing processing unit to execution unit.

16599261
10,452,586 (15/488929)
1. A graphics processor comprising processing circuitry to:
1. A general purpose graphics processor, comprising:

a plurality of execution units communicatively coupled to a local cache memory; and processing circuitry to:

monitor a thread switching overhead parameter for an application executing in a processing system; and
make a determination that a thread switching overhead parameter for an application that generates a workload for the graphics exceeds a threshold, and in response to the determination, to activate a thread management algorithm to reduce thread switching in the processing system, the thread management algorithm to:
determination that the thread switching overhead parameter exceeds a threshold, to activate a thread management algorithm to reduce thread switching in the processing system, the thread management algorithm to:
request, from a local cache memory, a set of messages comprising data for execution by one or more processing units of the graphics processor
request from the local cache memory, a set comprising a number, N, messages comprising data for execution by one or more execution units;
receive, in a data port of the local cache memory, a first portion of the set of messages for the one or more processing units; and
receive, in a data port of the local cache memory, a portion of the set of messages for the one or more execution units; and
hold the first portion of the set of messages in the data port of the local cache memory until the set of messages is received in a data port of the local cache memory; and
hold the portion of the set of messages in the data port of the local cache memory until the set of N messages is received in the data port of the local cache memory:
forward the set of messages from the data port of the local cache memory only after the set of messages is received in the data port of the local cache memory.
and forward the set of messages from the data port of the local cache memory only after the set of N messages is received in the data port of the local cache memory.


Allowable Subject Matter
Claims 21-40 overcome the prior art. See 10,452,586 (15/488929) prosecution history. 
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barry Drennan can be reached on (571) 270-7262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2618